    Case: 1:17-md-02804 Doc #: 3946 Filed: 09/13/21 1 of 16. PageID #: 538649




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                    )   MDL 2804
 OPIATE LITIGATION                               )
                                                 )   Case No. 1:17-MD-2804
 THIS DOCUMENT RELATES TO:                       )
                                                 )   Judge Dan Aaron Polster
 Track Three Cases                               )
                                                 )   OPINION AND ORDER REGARDING
                                                 )   THE EXPERT OPINIONS OF
                                                 )   DR. KATHERINE KEYES

       The Pharmacy Defendants move to exclude certain opinions and testimony of Dr.

Katherine Keyes. Doc. #: 3858. Plaintiffs filed a response in opposition and Defendants filed a

reply in support. Upon careful review of the parties’ briefs and supporting documents, including

the expert report of Dr. Keyes, for the reasons stated below, Defendants’ Motion is DENIED.

                                         Legal Standard

       The Court hereby incorporates the legal standard set forth in the Court’s Opinion and Order

regarding Track One-A Defendants’ motion to exclude the opinion and testimony of Prof. Meredith

Rosenthal. In re Nat’l Prescription Opiate Litig., No. 1:17-MD-2804, 2019 WL 3934597, at *1–

*5 (N.D. Ohio Aug. 20, 2019) (Doc. #: 2495 at 1–10).

                                             Analysis

       Dr. Katherine Keyes is an Associate Professor of Epidemiology at Columbia University

where she received tenure in 2020. She specializes in substance use and substance use disorders

epidemiology. She is a highly cited author, having published 300 peer-reviewed articles, editorials,

and book chapters, as well as two textbooks on epidemiological methods: Epidemiology Matters: A

New Introduction to Methodological Foundations; and Population Health Science, both published by
    Case: 1:17-md-02804 Doc #: 3946 Filed: 09/13/21 2 of 16. PageID #: 538650




Oxford University Press. Her textbooks instruct on the theoretical and methodological foundations of

the science of public health.

        Dr. Keyes’ expertise on opioid-related harm includes “large scale survey data and vital

statistics analyses, as well as the development of theories, hypotheses, and publishing findings

concerning the role of macro-social factors in producing opioid epidemics.” Keyes Rpt. at 2. She

is also “an investigator on the HEALing Communities Study, a large, $350 million dollar NIH-

funded initiative aiming to reduce opioid overdose by 40 percent in four states, including New

York, Ohio, Kentucky, and Massachusetts.” Id. Her report indicates that she has “published 28 peer-

reviewed journal articles on opioid use and related harms (and many more on drug use disorders more

generally),” which, the Court notes, is 9 more than she had published at the time of her Track One

Report in March of 2019. Id.

        The Pharmacy Defendants seek to exclude three portions of Dr. Keyes’ opinions. First, they

“seek to exclude Dr. Keyes’ marketing testimony and opinions as to Defendants.” Motion at 1. Second,

the Pharmacy Defendants seek to exclude Dr. Keyes’ opinions regarding the causal link between

prescription opioid use and synthetic opioid harms. Finally, they ask that, if the Court refuses to exclude

her causation opinions outright, it instead issue a limiting instruction explaining that Dr. Keyes’

“definition [of causation] differs from legal causation.” Id. at 2. The Court addresses each of these

requests in turn.

        Marketing Causation Opinion

        The Pharmacy Defendants first ask the Court to exclude Dr. Keyes’ marketing causation

opinion, specifically as it relates to the Pharmacy Defendants, “[(1)] for the reasons it did so

previously and for additional reasons specific to Defendants here—namely, that [(2)] Dr. Keyes’

methodology is flawed as to Defendants, and [(3)] any such opinions would be misleading,

confusing, and unfairly prejudicial.” Motion at 1. The Pharmacy Defendants’ methodology and

                                                    2
       Case: 1:17-md-02804 Doc #: 3946 Filed: 09/13/21 3 of 16. PageID #: 538651




prejudice arguments were before the Court in Track One, but because the Court concluded Dr.

Keyes was not qualified to offer her marketing opinions, it did not address those arguments at that

time. See In re Nat'l Prescription Opiate Litig., No. 1:17-MD-2804, 2019 WL 4054998, at *10,

n.13 (N.D. Ohio Aug. 28, 2019) (Doc. #: 2549 at 21, n.13) (“In light of this ruling, the Court does

not address Defendants’ arguments that Keyes’ opinions on marketing causation are unreliable

and unfairly prejudicial.”). Because the Court now declines to exclude any of Dr. Keyes’ marketing

causation opinions, each rationale asserted by the Pharmacy Defendants is addressed fully below.

                1. The Court’s Prior Reasoning in Track One

         In Track One, the Court declined to allow Dr. Keyes to testify regarding one very narrow

and specific marketing causation opinion. That was “the opinion contained in the first full

paragraph on page 22 of her [Track One] Report, in which she finds that Defendants’ marketing

efforts caused an increase in the supply of prescription opioids.” Id. at *10 (Doc. #: 2549 at 21).

The reasons the Court gave for not permitting Dr. Keyes to offer this single opinion were threefold.

First, in her Track One Report, the Court was concerned that Dr. Keyes only cited “to one study

that demonstrated a statistically significant connection between payments to physicians and

increases in opioid-related overdoses.” Id. at *9 (Doc. #: 2549 at 20). Second, the Court did not

believe Dr. Keyes had “shown that she applied epidemiological methods to determine that a cause-

effect relationship may be inferred from the study that she cites.” Id. Third, the Court concluded

Plaintiffs had not “shown that [Dr. Keyes’ epidemiological] expertise include[d] determining the

effect of pharmaceutical marketing on doctors’ prescribing practices.” Id. at *10 (Doc. #: 2549 at

21).

         In their current briefing, Plaintiffs now address each of these concerns. Specifically, in

response to the Court’s first two criticisms, Plaintiffs assert Dr. Keyes “reviewed numerous peer-

reviewed studies, not just one,” Response at 5; see also id. at 5, n.4 (listing additionally reviewed

                                                 3
     Case: 1:17-md-02804 Doc #: 3946 Filed: 09/13/21 4 of 16. PageID #: 538652




sources), and explain Dr. Keyes also more carefully and thoroughly explained the epidemiologic

methodology she used to support her finding of causality (i.e., application the Bradford Hill criteria).1

See id. (citing Keyes Rpt. at 33). In response to the Court’s third concern, Plaintiffs assert that, in

reaching its conclusion in Track One, “the Court did not have before it evidence that Dr. Keyes is an

investigator in a study analyzing, among other things, the effect of detailing (face-to-face meetings

with physicians, either by pharmaceutical representatives as part of their marketing efforts, or by

academic or public health physicians in an effort to combat the effects of drug-company marketing) on

opioid prescribing habits.”2 Id. at 4. This additional experience, Plaintiffs assert, shows that Dr. Keyes

is “qualified through ‘knowledge, skill, experience, training, or education’ to offer opinions regarding

pharmaceutical marketing causation.” In re Opiate, 2019 WL 4054998, at *10 (Doc. #: 2549 at 21)

(citing Fed. R. Evid. 702) (emphasis added).

         In their Reply, the Pharmacy Defendants argue none of this demonstrates a change in Dr.

Keyes’ qualifications. Reply at 5. They assert that, even though Dr. Keyes’ additional experience was

not before this Court in Track One, it was before Judge Faber in Track Two and Judge Faber also

excluded her marketing opinions in his bench trial.3 The Pharmacy Defendants then assert she did not

cite the work she did for the NIH study as supporting her opinions, nor did she talk to any doctors in




1
 “The factors that guide epidemiologists in making judgments about causation . . . reflect criteria proposed by the
U.S. Surgeon General in 1964 in assessing the relationship between smoking and lung cancer and expanded upon by
Sir Austin Bradford Hill in 1965 and are often referred to as the Hill criteria or Hill factors.” Reference Manual on
Scientific Evidence, Reference Guide on Epidemiology at 599–600 (Fed. Judicial Ctr. 3d ed. 2011) (hereafter “FJC
Reference Manual”).
2
 The study, referred to here by Plaintiffs, is the National Institute of Health (“NIH”) funded HEALing Communities
Study. See Keyes Rpt. at 2.
3
  Plaintiffs respond that Judge Faber’s order excluding the marketing causation opinion of Dr. Keyes is not
precedential, because it was issued without opinion. As a notable counter-point to the Pharmacy Defendants position,
Judge Garguilo, in the NY State litigation, did not exclude any of Dr. Keyes’ opinions. Defendants state this also is
not precedential because “that decision did not list marketing causation as an issue raised by the defendants and did
not address those arguments.” Motion at 5, n.5. But her marketing causation opinions were in her New York report.
The Court concludes that neither Judge Faber's nor Judge Garuilo's order carries much precedential value here, given
they simply do not address the question at issue on the merits.

                                                         4
     Case: 1:17-md-02804 Doc #: 3946 Filed: 09/13/21 5 of 16. PageID #: 538653




Lake or Trumbull Counties.4 Id. But the Pharmacy Defendants do not contradict Plaintiffs’

representations that Dr. Keyes has obtained additional, specific experience since Track One, and do

not deny she has explained more fully her causation methodology; nor do they squarely address the

value of her experience.

        The Court concludes that Dr. Keyes’ expertise in epidemiology, in light of her review of

additional, relevant documents and studies and the time she has spent investigating the effects of

pharmaceutical detailing, qualifies Dr. Keyes to draw conclusions about the causal-relationship

between pharmaceutical marketing and the increased supply of prescription opioids. This

conclusion, now well-supported by Dr. Keyes’ relevant experience, easily falls within the purview

of her epidemiologic expertise. At its core, the science of epidemiology examines association,

correlation, and causation between population-level public health events, which frequently include

macro-social factors such as politics, culture, or economics. Further, Dr. Keyes’ opioid-specific

experience includes analyses of various “macro-social factors in producing opioid epidemics.”

Keyes Rpt. at 2. As an accomplished epidemiologist, Dr. Keyes is well-situated to draw informed

causation opinions using the Bradford Hill criteria. As an epidemiologist with experience

investigating pharmaceutical industry detailing in particular, the Court is now convinced she does

have the requisite experience to form an opinion on the (frankly, unremarkable) idea that increases

in effort and funding spent on marketing opioids to doctors worked to increase the number of

opioids prescribed. Such an epidemiological conclusion does not require special knowledge of any

particular defendants’ marketing materials, nor does it require both a PhD in the economics of



4
  These two arguments are not well-taken. Dr. Keyes does refer to her experience as an investigator in the HEALing
Communities Study in her Background and Qualifications section. See Keyes Rpt. at 2. She also states, broadly, that
she is “well-qualified to review the literature and offer opinions based on the evidence and [her] own experience.”
Id. (emphasis added). As discussed in greater detail, infra, the fact she did not talk to specific doctors in Lake or
Trumbull County is not germane to her opinions as an epidemiologist.

                                                         5
     Case: 1:17-md-02804 Doc #: 3946 Filed: 09/13/21 6 of 16. PageID #: 538654




opioid marketing and an LLM on the regulatory schemes governing opioid marketing.

Accordingly, Dr. Keyes will be allowed to testify regarding her marketing causation opinion. 5

                  2. Dr. Keyes’ Methodology with Respect to Pharmacy Defendants

         The Pharmacy Defendants next assert that Dr. Keyes’ methodology is flawed with respect

to them, in particular. In making this argument, it appears the Pharmacy Defendants

miscomprehend two fundamental concepts. First, the Pharmacy Defendants implicitly assume that Dr.

Keyes, in her own testimony and by herself, must prove one or more of them caused the opioid crisis.

This Court has explained, in Track One, that Plaintiffs do not have to prove their entire case through

one expert. See In re Nat’l Prescription Opiate Litig., No. 1:17-MD-2804, 2019 WL 4043938, at *4

(N.D. Ohio Aug. 26, 2019) (Doc. #: 2519 at 7) (“Plaintiffs are entitled to utilize different experts to

support different portions of their case.”); see also United States ex rel. Landis v. Tailwind Sports

Corp., No. 10-CV-00976, 2017 WL 5905509, at *6 (D.D.C. Nov. 28, 2017). It is true, of course, that

to prevail at trial, Plaintiffs must show the conduct of each Defendant individually was a substantial

factor in creating a public nuisance. However, it is not true that, just because Dr. Keyes does not link

a specific Defendant to a specific type of conduct in her report, her testimony must be excluded.

Plaintiffs may cite other evidence, or rely on the testimony of other experts, to make those connections.

That Dr. Keyes does not refer, specifically, to any particular Defendant’s marketing materials in her

report does not make it unreliable.

         The Pharmacy Defendants’ second misconception is that an epidemiologist’s methodology is

flawed if she does not consider elements of specific causation. See Motion at 10 (“This case is about

whether conduct by specific Defendants caused a public nuisance in specific counties. Dr. Keyes’



5
 The Court notes that, although it now allows—in light of new evidence not previously before it—Dr. Keyes to opine
on marketing causation generally, as discussed further below, the burden remains on Plaintiffs to prove that the
Pharmacy Defendants in this case participated in the pharmaceutical opioid marketing conduct described in the studies
cited and relied upon by Dr. Keyes. Without evidence of such conduct, the relevance of Dr. Keyes’ marketing
causation opinions is greatly diminished, and the Court will be receptive to the Pharmacy Defendants’ live objections.

                                                          6
    Case: 1:17-md-02804 Doc #: 3946 Filed: 09/13/21 7 of 16. PageID #: 538655




opinions, however, do not evaluate any specific Defendant’s conduct, let alone any such conduct by a

specific Defendant in Lake or Trumbull Counties.”) (emphasis added). The primary focus of the

science of epidemiology is not on specific causation, but on general causation. See FJC Reference

Manual at 552 (“Epidemiology focuses on the question of general causation (i.e., is the agent

capable of causing disease?) rather than that of specific causation (i.e., did it cause disease in a

particular individual?)”). Put another way, the subject of Dr. Keyes’ report is about whether and

to what extent the various factors she identifies are “capable of causing disease” (in this case,

opioid use disorder and addiction at epidemic levels). To do this, Dr. Keyes has evaluated data

from peer-reviewed epidemiological studies to determine, first, whether there is an association

between two population-level events. In the case of Dr. Keyes’ marketing opinion, those events

are “increased pharmaceutical industry marketing” and “increased supply of prescription opioids.”

Because Dr. Keyes found an association between those events, following standard epidemiological

methodology, her report explains she took the next step and evaluated the Bradford Hill criteria to

makes a scientific judgment regarding whether the relationship between the associated events is

causal. Dr. Keyes concluded, in her expert opinion, it was. See Keyes Rpt. at 33–34.

       There is nothing methodologically unsound about Dr. Keyes’ report simply because she

did not tie the specific conduct of any particular Pharmacy Defendant to that described in her

marketing opinion. That is Plaintiffs’ burden. Plaintiffs must prove the Pharmacy Defendants

participated in the pharmaceutical industry marketing described by Dr. Keyes as increasing the

supply of prescription opioids, and that the increased supply of prescription opioids in Plaintiffs’

Counties caused the nuisance there. That Dr. Keyes does not offer that specific opinion does not

make her testimony unreliable.




                                                 7
     Case: 1:17-md-02804 Doc #: 3946 Filed: 09/13/21 8 of 16. PageID #: 538656




                  3. Unfair Prejudice

         Finally, the Pharmacy Defendants assert that, if the Court allows a jury to hear that

pharmaceutical opioid marketing by the “pharmaceutical opioid industry” caused an increase in

pharmaceutical opioid sales and supply, they would be unfairly prejudiced. The Pharmacy

Defendants assert that “Dr. Keyes cites studies that relate solely to marketing by manufacturers to

physicians, not ‘marketing generally.’” Reply at 3. This issue is slightly different than the one

addressed below regarding causation more broadly. Here, the Pharmacy Defendants are concerned

they will be unfairly and prejudicially “lumped in”6 with other pharmaceutical industry

members—particularly, opioid manufacturers—if Dr. Keyes is allowed to testify that

“pharmaceutical opioid marketing,” generally, caused an increase in opioid supply. Their concern

is unfounded because they can easily cure any potential prejudice.

         As evidence of the potentially confusing effect of a “pharmaceutical opioid industry”

generalization, the Pharmacy Defendants highlight one of the studies Dr. Keyes relied on in her

report: Association of Pharmaceutical Industry Marketing of Opioid Products to Physicians with

Subsequent Opioid Prescribing. The study was described, by its own authors, as “stud[ying] the

extent to which pharmaceutical industry marketing of opioid products to physicians during 2014

was associated with opioid prescribing during 2015.” Hadland SE, et al, Association of

Pharmaceutical Industry Marketing of Opioid Products to Physicians With Subsequent Opioid



6
  In a prior ruling on a related issue, where Defendants sought to forbid Plaintiffs from referring to “Defendants”
collectively, the Court acknowledged it could be “confusing and unfair for Plaintiffs to lump all of the Defendants
together;” but the Court “decline[d] to make a blanket ruling on this issue,” instructing instead that, “when the
attorneys and witnesses use the term ‘Defendants,’ if they are not referring to all of the Defendants in the case, they
must be specific as to which Defendants they mean.” Evidentiary Order, Doc. #: 3058 at 63-4. This same rule will
apply in Track Three, and the principle underlying this prior ruling is the same as the one reiterated here. Plaintiffs
must prove their nuisance claims against each individual Pharmacy Defendant. Dr. Keyes is an epidemiologist. She
may opine that opioid marketing, in general, led to an increase in opioid supply. To the extent Plaintiffs assert
marketing by any Track Three Defendant caused a public nuisance, it remains Plaintiffs’ burden to prove that each
specific Defendant participated in opioid marketing.

                                                          8
    Case: 1:17-md-02804 Doc #: 3946 Filed: 09/13/21 9 of 16. PageID #: 538657




Prescribing, JAMA Intern. Med., Vol. 178, Issue 6, 861–63 (2018) (Motion Ex. 13) (emphasis added).

The study identifies the specific marketing conduct analyzed. See Id. at 862 (“Marketing included

speaking fees and/or honoraria, meals, travel, consulting fees, and education.”) (parentheticals

omitted). The Court understands that the “pharmaceutical industry” is not on trial. This trial is about

the conduct of these four Pharmacy Defendants. Thus, the specific conduct cited by this study and

attributed to the “pharmaceutical industry” may not be attributable to any of these four Pharmacy

Defendants. But the study still stands for the proposition that marketing of opioids is associated with

an increase in opioid dispensing, and the Pharmacy Defendants did market opioids.

        The Pharmacy Defendants are free to point out on cross-examination that they did not engage

in the type of marketing examined in the study, and to ask for an instruction from the Court reminding

the jury that they are liable only for their own conduct and not that of any other members of the

“pharmaceutical industry.” The Court is confident that the jury will understand this concept. In the

end, that Dr. Keyes relied on studies and datasets that analyzed conduct of the pharmaceutical industry

broadly, in which these Defendants assert they did not directly participate, goes to the weight of her

opinion, not its admissibility.

        Causation Opinions Relating Prescription Opioid Use to Synthetic Opioid Harms

        Defendants further argue Dr. Keyes applies unreliable methodology to conclude

prescription opioid use resulted in harms from illicit synthetic opioid use. Motion at 12–16. They

challenge the opinion as lacking the necessary considerations of confounding facts, alternative

explanations, and statistical association analysis. Id. at 12.

        These arguments resurrect issues raised and ruled upon in the CTI Order denying

Defendants’ Motion to exclude testimony concerning the “Gateway Hypothesis” advanced by

Plaintiffs’ experts Katherine Keyes, Anna Lembky, and Jonathan Gruber. In re Prescription

Opiate Litig., 2019 WL 4043943 (N.D. Ohio Aug. 26, 2019) (Doc. #: 2518). There, the Track One


                                                   9
   Case: 1:17-md-02804 Doc #: 3946 Filed: 09/13/21 10 of 16. PageID #: 538658




Defendants asserted “there is no scientific evidence that even purports to look at – let alone find a

causal link between – properly prescribed pain patients and today’s heroin and fentanyl problems.”

Id., at *2 (Doc. #: 2518 at 4) (quoting Doc. #: 1858-1 at 6). Their motion contended none of the

studies relied upon by the experts supported the experts’ “extreme position: that prescription opioid

use has caused illicit heroin and fentanyl abuse today.” (Doc. #: 2515 at 1 (emphasis in original)).

The Court rejected Defendants’ argument that the experts’ causation analysis failed to provide a

sufficiently reliable foundation upon which to opine that prescription opiate use causes illicit

opioid abuse. In re Opiate, 2019 WL 4043943, at *5–*6 (Doc. #: 2518 at 10–13). The Court noted

that, to support their causal relationship opinions, Dr. Keyes and the other experts relied on studies

concluding a high percentage of people used prescription opioids prior to using heroin, and on

statistical data indicating strength of association, dose-response relationship, and a temporal

relationship. Id., at *5 (Doc. #: 2518 at 10–11). After examining the experts’ application of the

Bradford Hill criteria to determine whether a correlation between variables indicates a causal

relationship, the Court concluded that “the Experts’ opinions on causation are rooted in a reliable

methodology sufficient to withstand Daubert scrutiny,” leaving the Defendants to “explain their

critiques of the statistical methodologies the Experts rely on to the jury.” Id., at *6 (Doc. #: 2518

at 11–13). The same outcome applies to the Pharmacy Defendants’ motion now before the Court,

for the same reasons.

       The Pharmacy Defendants’ present motion asserts survey data concerning percentages of

people who first misuse prescription opioids before using heroin “reflects only a sequence of

events and is not even a theoretical basis for inferring causation.” Motion at 13 & nn.14–16.

Defendants cite studies identifying factors leading to use of heroin other than prior prescription

opioid use, such as “common physiological, psychological, and sociological influences, [that] may



                                                 10
   Case: 1:17-md-02804 Doc #: 3946 Filed: 09/13/21 11 of 16. PageID #: 538659




lead a person to heroin.” Id. Defendants offer a detailed critique of studies cited by Dr. Keyes and

point out, for example: (1) a study finding research subjects typically used other drugs before

prescription opioids and were multi-drug users; and (2) another study stating results should be

“interpreted with caution in light of several limitations.” Id.

       But Dr. Keyes’ full report dispels Pharmacy Defendants’ assertion that she failed to

consider confounding factors or alternative explanations. Keyes Rpt. at 12–13 (discussing source

selection and explaining the use of “randomized controlled trials” in order to mitigate any influence

of confounding and bias). In any event, Pharmacy Defendants’ argument concerns the weight of

her testimony, not its admissibility. See Westberry v. Gislaved Gummi AB, 178 F.3d 257, 265 (4th

Cir. 1999) (expert’s causation conclusion “should not be excluded because he or she has failed to

rule out every possible alternative cause;” alternative causes suggested by a defendant “affect the

weight that the jury should give the expert’s testimony and not the admissibility of that testimony”)

(citing Heller v. Shaw Indus., Inc., 167 F.3d 146, 156 (3d Cir. 1999)) (internal quotation marks

omitted); Dugger v. Union Carbide Corp., 2019 WL 4750568, at *5 (D. Md. Sept. 30, 2019)

(where “epidemiological studies relied on by the plaintiffs’ experts fail to take into account certain

confounding factors . . . challenges to the expert testimony . . . are more appropriately brought

before a jury.”).

       The Pharmacy Defendants also assert that none of the studies on which Dr. Keyes relies

finds a causal relationship between opioids and heroin, nor do any studies find that 70–80% of

heroin use is attributable to prescription opioid use. Motion at 14; Reply at 15. These assertions

are belied by the record. Dr. Keyes’ report cites studies by Cicero, Lankenau, and Mateu-Gelabert

in which data showed approximately 70–80% of individuals who used heroin in the last 20 years




                                                  11
    Case: 1:17-md-02804 Doc #: 3946 Filed: 09/13/21 12 of 16. PageID #: 538660




started their opioid use with prescription opioids. 7 Keyes Rpt. at 36. As Plaintiffs note, the Court

previously concluded that the “trajectory – from addiction to prescription opioids to addiction to

illicit opioids – finds support in the NASM report, the Lankenau and Cicero studies, and Keyes’

and Lembke’s first-hand clinical experience.” Response at 13 (citing In re Opiate, 2019 WL

4043943, at *5). Furthermore, Dr. Keyes’ methodology is now supplemented by recently

published literature supporting her opinion, 8 including a 2020 study finding each sequence of

opioid use leads to an increase in heroin use.9 Keyes Rpt. at 28, 37–38.

        The Pharmacy Defendants characterize Dr. Keyes’ reasoning as based on “the legally

erroneous proposition that if heroin use is associated with prior use of prescription opioids, then

so is any indirect consequence of heroin use;” and they argue that, as a legal question, it should be

excluded. Motion at 15. Responding, Plaintiffs state, “Dr. Keyes does not offer opinions about

legal causation. Rather, she is explaining the causal chain as a matter of fact.” Response at 16

(emphasis in original). The Court agrees with Plaintiffs. Defendants may argue their legal

responsibility does not stretch so far as to include this causal chain, but the issue does not impact

the reliability or admissibility of Dr. Keyes’ opinions.


7
  See Keyes Rpt. at 34 & nn.162, 164, 176 (citing Cicero TJ, Ellis MS, Surratt HL, Kurtz SP. The changing face of
heroin use in the United States: a retrospective analysis of the past 50 years. JAMA Psychiatry. 2014;71(7):821–826.
doi:10.1001/jamapsychiatry.2014.366; Mateu-Gelabert P, Guarino H, Jessell L, Teper A. Injection and sexual
HIV/HCV risk behaviors associated with nonmedical use of prescription opioids among young adults in New York
City. J Subst Abuse Treat. 2015;48(1):13–20. doi:10.1016/j.jsat.2014.07.002; Lankenau SE, Teti M, Silva K, Bloom
JJ, Harocopos A, Treese M. Initiation into prescription opioid misuse among young injection drug users. Int J Drug
Policy. 2012;23(1):37–44. doi:10.1016/j.drugpo.2011.05.014).
8
 See Keyes Rpt. at 37–38 & nn.112, 123, 180 (citing McCabe SE, Schulenberg J, McCabe V V, Veliz PT. Medical
use and misuse of prescription opioids in US 12th-grade youth: School-level correlates. Pediatrics. 2020;146(4).
doi:10.1542/peds.2020-0387; Cano M, Huang Y. Overdose deaths involving psychostimulants with abuse potential,
excluding cocaine: State-level differences and the role of opioids. Drug Alcohol Depend. Published online October
2020:108384. doi:10.1016/j.drugalcdep.2020.108384; Gaines TL, Wagner KD, Mittal ML, et al. Transitioning from
pharmaceutical opioids: A discrete-time survival analysis of heroin initiation in suburban/exurban communities. Drug
Alcohol Depend. 2020;213:108084. doi:10.1016/j.drugalcdep.2020.108084).
9
  See Keyes Rpt. at 28, 37–38 (reviewing McCabe’s findings that prescription opioid use leads to increased use of
heroin whether the prescription opioid use is medical, non-medical, medical followed by non-medical, or non-medical
followed by medical).

                                                        12
     Case: 1:17-md-02804 Doc #: 3946 Filed: 09/13/21 13 of 16. PageID #: 538661




         The Pharmacy Defendants also contend Dr. Keyes’ conclusion that a causal relationship

exists between prescription opioid and heroin use does not support her inference that prescription

opioid use is also responsible for the increase in fentanyl and other synthetic opioid harms. Dr.

Keyes’ report states:

         Available evidence indicates that fentanyl and other high-potency opioids have
         been adulterating the supply of both heroin and illicitly manufactured prescription
         opioids. Given the evidence that prescription opioid use is causally related to heroin
         use, prescription opioid use is also responsible for the increase in fentanyl and other
         synthetic opioid harms. Indeed, individuals who use prescription opioids who both
         obtain illicitly manufactured prescription opioids as well as heroin will be
         potentially exposed to fentanyl, increasing the risk of overdose and death. In terms
         of the magnitude and scope of the relationship, given that available estimates
         indicate that approximately 70–80% of individuals who use heroin begin their
         opioid-using trajectories with prescription opioids, I estimate that approximately
         70–80% of fentanyl-involved opioid deaths are attributable to prescription opioid
         use.

Keyes Rpt. at 39. Given the evidence identified by Dr. Keyes, which indicates an increasing

amount of potent, high-risk fentanyl-laced heroin use, Keyes Rpt. at 30–31, 39, it is reasonable to

infer a consequential increase in overdose and deaths. The Court finds the reasoning and evidence

supporting Dr. Keyes’ conclusion correlating prescription opioid and heroin use is a sufficient

basis on which to infer the use of heroin adulterated by illicit synthetic opioids increased overdoses

and the death toll. See Globetti v. Sandoz Pharms., Corp., 111 F. Supp. 2d 1174, 1176 (N.D. Ala.

2000) (“If scientific methodologies can validate certain facts, scientifically reasonable inferences

drawn from those facts are admissible.”); see also Kumho Tire Co. v. Carmichael, 526 U.S. 137,

156 (1999) (“[N]o one denies that an expert might draw a conclusion from a set of observations

based on extensive and specialized experience.”). 10



10
  See also Daubert at 509 U.S. at 589–90 (“The subject of an expert's testimony must be ‘scientific ... knowledge.’
The adjective ‘scientific’ implies a grounding in the methods and procedures of science. Similarly, the word
‘knowledge’ connotes more than subjective belief or unsupported speculation. The term ‘applies to any body of known
facts or to any body of ideas inferred from such facts or accepted as truths on good grounds.’”); Perez v. Texas, 2014

                                                         13
    Case: 1:17-md-02804 Doc #: 3946 Filed: 09/13/21 14 of 16. PageID #: 538662




        Jury Confusion and Unfair Prejudice

        The Pharmacy Defendants’ final argument posits testimony by Dr. Keyes will mislead

jurors to understand her causation opinions as “merely tell[ing] the jury what result to reach” and

thereby prejudice Pharmacy Defendants. Motion 16–18. They urge the Court to either exclude

testimony attributing to them any responsibility for synthetic opioid-related harms, or provide

limiting instructions to the jurors in order to avoid a risk they would understand Dr. Keyes has

concluded Defendants were the legal cause of the alleged public nuisance. Motion at 17 (citing

Woods v. Lecureux, 110 F.3d 1215, 1219–20 (6th Cir. 1997) (“ultimate issue” and testimony

offering “nothing more than a legal conclusion” is properly excluded). Plaintiffs counter that Dr.

Keyes’ opinion regarding the correlation between increased prescription opioid use and increased

heroin and fentanyl harms addresses “factual, not legal, causation.” Response at 18 (emphasis in

original).

        Pharmacy Defendants state, “throughout [Dr. Keyes’] report, she draws a causal

relationship between various things, like prescription opioids and heroin,” claiming prescription

opioids are “responsible” for harms from illicit synthetic opioids, and 70%–80% of fentanyl-

related deaths are “attributable” to prescription opioids. Motion at 16. If presented to the jury,

Defendants aver, the wording of such testimony would result in a false impression that Dr. Keyes

concludes “Defendants were the legal cause of a public nuisance.” Id. at 17. In that regard,

Defendants contend, and Plaintiffs deny, a distinction between but-for and proximate causation is

blurred. The disagreement, however, does not warrant precautionary limiting instructions. The




WL 12480146, at *3 (W.D. Tex. July 9, 2014) (expert testimony “necessarily includes any inferences or deductions
that the expert may draw from the information he has reviewed and analyzed”).

                                                      14
       Case: 1:17-md-02804 Doc #: 3946 Filed: 09/13/21 15 of 16. PageID #: 538663




parties will have the opportunity throughout the trial to explain cause and effect to the jurors. The

Court will then provide instructions to the jury to guide their determination of legal responsibility.

           Pharmacy Defendants’ plea for exclusion of Dr. Keyes’ causation opinions is not well-

taken. The CDC describes epidemiology as “a method of causal reasoning based on developing

and testing hypotheses grounded in such scientific fields as biology, behavioral sciences, physics,

and ergonomics to explain health-related behaviors, states, and events.” Principles of

Epidemiology in Public Health Practice, 3d Ed. 11 (emphasis added). To preclude an epidemiology

expert from testifying to evidence of causal relationships would in large part close the door entirely

to the science of epidemiology. It would also go beyond the Court’s gatekeeping role under

Daubert, which instructs that parties should be allowed to rely upon “‘the capabilities of the jury

and of the adversary system general’ rather than ‘wholesale exclusion’ of fairly supported, relevant

testimony.” In re Welding Fume Prod. Liab. Litig., 2010 WL 7699456, at *23 (N.D. Ohio June 4,

2010) (quoting Daubert, 509 U.S. at 596). Where “an expert’s scientific testimony rests upon

‘good grounds, based on what is known,’ Daubert, 509 U.S. at 590, it should be tested by the

adversary process.” Ruiz-Troche v. Pepsi Cola of Puerto Rico Bottling Co., 161 F.3d 77, 85 (1st

Cir. 1998); Burgett v. Troy-Bilt LLC, 579 F. App’x 372, 376 (6th Cir. 2014) (“‘the trial court's role

as a gatekeeper is not intended to serve as a replacement for the adversary system.’ Fed. R. Evid.

702 advisory comm. note, 2000 amend. (quotation marks omitted)”).

           Accordingly, the Court declines to preclude Dr. Keyes from testifying to evidence and

reasoning supporting her opinion that a causal relationship exists between prescription opioid use

and harms deriving from synthetic opioid use. See Ruiz-Troche, 161 F3d at 85 (otherwise

admissible testimony should not be excluded “for fear that [a jury] will not grasp its complexities


11
     Available at https://www.cdc.gov/csels/dsepd/ss1978/lesson1/section1 html.

                                                          15
   Case: 1:17-md-02804 Doc #: 3946 Filed: 09/13/21 16 of 16. PageID #: 538664




or satisfactorily weigh its inadequacies.”). Defendants will have the opportunity to test and refute

Dr. Keyes’ opinions through cross-examination and presentation of countervailing evidence.

       Conclusion

       Accordingly, the Pharmacy Defendants’ motion to exclude certain opinions and testimony

of Dr. Katherine Keyes. (Doc. #: 3854) is DENIED.

               IT IS SO ORDERED.

                                                  /s/ Dan Aaron Polster September 13, 2021
                                                  DAN AARON POLSTER
                                                  UNITED STATES DISTRICT JUDGE




                                                16
